IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60334
                         Summary Calendar



RETHA J. HARRELL,

                                           Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER
OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                          (4:99-CV-135-LG)
                       --------------------
                         December 17, 2001
Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Retha J. Harrell appeals the district

court’s dismissal of her 42 U.S.C. § 405(g) lawsuit seeking review

of the denial of disability benefits and supplemental security

income.    Harrell   argues   that   the   decision   issued   by   the

Administrative Law Judge (ALJ) was contrary to the weight of the

law and evidence and that the ALJ applied the wrong legal standards

in determining that Harrell was not fully credible regarding her

subjective complaints.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 1
      Our review of the ALJ’s decision “is limited to determining

whether that decision is supported by substantial evidence and

whether the proper legal standards were applied.”                Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995).              A finding of no

substantial evidence is appropriate only if no credible evidentiary

choices or medical findings support the decision.            Johnson v.

Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

      The ALJ considered all of the evidence presented at the

administrative hearing as well as all of Harrell’s medical records

and subjective complaints.        The ALJ determined that although

Harrell had severe impairments, she was still capable of performing

substantial gainful activity.       These findings are supported by

substantial evidence.     See Johnson, 864 F.2d at 343-44.

      Furthermore, the ALJ has primary responsibility for assessing

the credibility of the claimant’s subjective complaints.                See

Harrell v. Bowen, 862 F.2d 471, 480 (5th Cir. 1988).               In this

matter, the ALJ properly considered Harrell’s subjective complaints

and   determined   that   the   objective   medical   evidence    and   her

testimony regarding her daily activities were inconsistent with her

subjective complaints.     It was within the ALJ’s discretion to make

such determination.   See Griego v. Sullivan, 940 F.2d 942, 945 (5th

Cir. 1991).

      Accordingly, the judgment of the district court is

AFFIRMED.




                                    2